Citation Nr: 1329104	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  12-33 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, with erectile dysfunction, and post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c) (2012), the appeal has been advanced on the Board's docket.  

The Veteran served on active duty from April 1968 to April 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2012 of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for hypertension, to include as secondary to service-connected diabetes mellitus, with erectile dysfunction.  

In August 2013, the Veteran appeared at Board videoconference hearing before a Veterans Law Judge.  A transcript of the hearing is in the Veteran's claims file.  

In June 2013, the Veteran filed a claim for entitlement to an increase in a 20 percent rating for diabetes mellitus, with erectile dysfunction.  That issue is not before the Board at this time and is referred to the RO for appropriate action.  

The issue has been recharacterized to comport with the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is service-connected for diabetes mellitus, with erectile dysfunction, and for PTSD.  He is also service-connected for peripheral neuropathy of the right foot; peripheral neuropathy of the left foot; and for tinnitus.  The Veteran contends that he has hypertension that is related to service, or, more specifically, that is related to his service-connected diabetes mellitus, with erectile dysfunction.  He reports that a VA physician indicated that his hypertension was caused by his service-connected diabetes mellitus, with erectile dysfunction.  

Additionally, although the Veteran has not specifically asserted service connection for hypertension to include as secondary to his service-connected PTSD, proceedings before VA are nonadversarial and VA's obligation to analyze claims goes beyond the arguments explicitly made.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).  Further, in an October 2012 statement of the case, the RO addressed whether the Veteran's claimed hypertension was secondary to his service-connected diabetes mellitus, with erectile dysfunction, as well as other service-connected disorders, such as PTSD.  Therefore, the Board will address the issue on appeal as entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, with erectile dysfunction, and PTSD.  

The Veteran's service treatment records do not specifically show complaints, findings, or diagnoses of hypertension or any elevated blood pressure readings.  On a medical history form at the time of the January 1970 separation examination, the Veteran apparently checked that he had high or low blood pressure.  There appears to be another check, in a different color ink, that he did not have high or low blood pressure.  The reviewing examiner did not refer to high or low blood pressure, or to hypertension.  Additionally, on another medical history form, apparently filled out on that same day, the Veteran checked that he did not have high or low blood pressure.  The reviewing examiner's comments were the same and did not refer to high or low blood pressure, or to hypertension.  The objective separation examination report, with a date of January 1970, which was crossed out and listed as February 1970, noted that the Veteran's blood pressure reading was 138/70.  There were notations that the Veteran's heart and vascular system were normal.  

Post-service VA treatment records show treatment for disorders including hypertension.  

An August 2011 VA diabetes mellitus examination report provided a diagnosis of diabetes mellitus, type II.  The examiner indicated that the Veteran did not have disorders, such as hypertension, that were as likely as not (at least a 50 percent probability) due to his service-connected diabetes mellitus, with erectile dysfunction.  The examiner also noted that the Veteran's service-connected diabetes mellitus, with erectile dysfunction, had not at least as likely as not permanently aggravated other conditions, including hypertension.  

The examiner did not address whether the Veteran's hypertension was related to his period of service.  Additionally, the examiner did not provide any rationale for his opinion that the Veteran's hypertension was neither due to, nor aggravated by, his service-connected diabetes mellitus, with erectile dysfunction.  Further, there is no indication that the examiner reviewed the Veteran's claim file.  The examiner also did not address whether there was any relationship between the Veteran's service-connected PTSD and his hypertension.  

An October 2012 VA diabetes mellitus examination report included a notation that the Veteran's claim file had been reviewed.  The diagnosis was diabetes mellitus, type II.  The examiner indicated that the Veteran did not have disorders, such as hypertension, that were at least as likely as not due to his service-connected diabetes mellitus, with erectile dysfunction.  The examiner also maintained that the Veteran's service-connected diabetes mellitus, with erectile dysfunction, had not at least as likely as not  permanently aggravated other conditions, including hypertension.  

Although the Veteran's claim file was apparently reviewed, the examiner did not provide any rationale for his conclusion that the Veteran's hypertension was neither due to, nor aggravated by, his service-connected diabetes mellitus, with erectile dysfunction.  The examiner also did not address whether the Veteran's hypertension was related to his period of service, or whether there was any relationship between the Veteran's service-connected PTSD and his hypertension.  

The Board finds that the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claim folder, as to his claim for service connection for hypertension, to include as secondary to service-connected diabetes mellitus, with erectile dysfunction, and PTSD.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Finally, at an August 2013 Board hearing, the Veteran reported that a VA physician indicated that his hypertension was caused by his service-connected diabetes mellitus, with erectile dysfunction.  He indicated that he was treated by the VA physician in June 2013.  There most recent VA treatment reports of record are dated in September 2012, and are from the West Haven, Connecticut VA Medical Center.  As there may be outstanding treatment records that may be pertinent to the Veteran's claim, an attempt must be made to obtain those records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following:  

1.  Obtain copies of the Veteran's VA treatment records that are not already in the claims folder relating to his reported treatment for hypertension, and dated since September 2012, from the West Haven, Connecticut, VA Medical Center, to specifically include any treatment reports dated in June 2013.  

2.  Ask the Veteran to identify all other medical providers who have treated him for hypertension since September 2012.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed hypertension, to include as secondary to service-connected diabetes mellitus, with erectile dysfunction, and PTSD.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.  

Based on a review of the claim file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is related to and/or had its onset during his period of service.  

The examiner must also opine as to whether the Veteran's service-connected diabetes mellitus, with erectile dysfunction, and/or his service-connected PTSD, caused or aggravated the Veteran's hypertension.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



